Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 40-41 and 43-50 are all the claims.
2.	Claims 40 and 44 are amended, Claim 42 is canceled and new Claims 45-50 are added in the Response of 11/12/2021. The subject matter of new claims 45-50 is germane to the elected and examined invention and the claims are joined for examination.
3.	Claims 40-41 and 43-50 are all the claims under examination.

Information Disclosure Statement
4.	The IDS of 11/12/2021 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
5.	The objection to the abstract of the disclosure because it contains legal language, i.e., “said” is withdrawn in view of the amended abstract filed with the Response of 11/12/2021. 
6.	The objection to the disclosure because of informalities is withdrawn.
a) The embedded hyperlink and/or other form of browser-executable code on p. 79 is deleted.
  b) The improper use of the term, e.g., Tris, Tween, Sepharose, Alexa Fluor, Micro Trap, Rheodyne, Superdex 200, Cytoseal XYL, BIAcore, Amicon, TSK-gel, CELLTITER-Glo, EnVision, MCSQUANT, TiterMax, which is a trade name or a mark used in commerce, has been rectified in the amended specification.
> 4 amino acids in length pursuant to 37 CFR 1.812-1.825 is withdrawn. Applicants amendments to the figure legend rectify the deficiency.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 40-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
	a) The rejection of Claims 40-44 for the meaning of “with a control” is withdrawn. Applicants have introduced the control parameters consistent with a method of detection for a cancer antigen.

b) The rejection of claim 40 for the broad recitation ”indicative of a cancer”, and “a CEACAM5” expressing cancer” which is the narrower statement of the range/limitation is withdrawn. Applicants have amended the claim to recite that the method output for the sample versus control detection of the antigen is “indicative of the presence of the CEACAM5 expressing cancer.”

c) The rejection of Claim 42 is indefinite for reciting “from blood, serum, plasma or tissue or biopsy samples” is moot for the canceled claim.



Claim Rejections - 35 USC § 112, first paragraph
Written Description/ New Matter
8.	The rejection of Claims 40-44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
	Applicants have amended the claims to specify that the antibody or antigen binding fragment thereof binds specifically to A3-B3 domain of human BEACAM5 protein.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
	The anti- A3-B3 domain CEACAM5 specific antibodies referenced in the specification as Mab1, Mab2, Mab3, Mab4 and Mab5 and corresponding to the VH/VL CDRs in elements (i)-(v) of generic Claim 40, respectively, are found to have specific binding for cancer tissues as shown in Table 4 of the specification. Generic Claim 50 recites the VH/VL CDR1-3 for the clone of Mab 2 which finds support in Table 4 of the specification. 

    PNG
    media_image1.png
    176
    747
    media_image1.png
    Greyscale
The sequence search alignment of the combination sets of VH CDR1-3 and VL CDR1-3 for elements (i) thru (v) are found to be novel and nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
10.	Claims 40-41 and 43-50 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643